United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-20774
                        Conference Calendar


CAROL JOHNENE MORRIS,

                                         Petitioner-Appellant,

versus

LINDA PRESCOTT, Warden; UNITED STATES OF AMERICA,

                                         Respondents-Appellees.

-------------------------

CAROL JOHNENE MORRIS,

                                         Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC Nos. H-02-CV-4878
                            H-03-CV-280
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Carol Johnene Morris, federal prisoner #76547-080, appeals

the district court’s dismissal of her 28 U.S.C. § 2241 petition

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-20774
                                  -2-

for writ of habeas corpus.    Morris contends that the district

court erred when it disregarded her express consent to proceed

before the magistrate judge, consolidated her petition for

sentencing credit with her petition alleging due process

violations, and construed her consolidated 28 U.S.C. § 2241

petition as a 28 U.S.C. § 2255 motion to vacate sentence and

dismissed it for lack of jurisdiction.

     Although Morris consented to proceed before the magistrate

judge, she does not allege, nor does the record reflect, that

Respondents likewise consented.    Accordingly, as all parties did

not consent to proceed before the magistrate judge, the district

court did not err.   See FED. R. CIV. P. 73(a).

     Further, Morris has failed to demonstrate that the district

court abused its discretion when it consolidated the two

petitions which involved challenges to the same conviction and

sentence.   See Dillard v. Merrill Lynch, Pierce, Fenner & Smith,

Inc., 961 F.2d 1148, 1161 (5th Cir. 1992).

     Finally, Morris was contesting the validity of her sentence,

as imposed by the district court, rather than its execution by

the Bureau of Prisons.   Thus, the district court properly

construed her consolidated 28 U.S.C. § 2241 petition as a 28

U.S.C. § 2255 motion to vacate sentence.    A 28 U.S.C. § 2255

motion must be filed in the district court which imposed the

sentence.   See 28 U.S.C. § 2255; see also Solsona v. Warden, 821
F.2d 1129, 1132 (5th Cir. 1987).    Morris was convicted and
                          No. 03-20774
                               -3-

sentenced in the Western District of Texas.   Therefore, the

district court properly dismissed Morris’ petition for lack of

jurisdiction.

     Accordingly, the judgment of the district court is AFFIRMED.